DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from claim 1 and does not contain any limitation that further limits or defines claim 1. The preamble contains "a recreational vehicle," but this has not been given patentable weight. When reading the preamble in the context of the entire claim, the recitation a recreational vehicle is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 7,373,222 B1) in view of Vaidya et al. (US 2022/0045381 A1).
In regards to claim 1, Wright discloses, in figure 1, an energy management system (100) for a recreational vehicle, the energy management system (100) comprising: a plurality of outputs (output of 120), each output having an associated electrical parameter (Col 2, lines 13-29); and a circuit assembly (Fig. 1) arranged within the housing (100 as taught in Vaidya), the circuit assembly including: a plurality of relays (120), each relay being associated with a corresponding output and operable between an open state and a closed state (Col 2, lines 13-29), and a controller (110) in communication with the plurality of relays (Col 2, lines 13-29), the controller (Fig. 2; 210) being configured to configured to perform a load shedding operation in response to a first load condition being satisfied (Col 2, lines 40-49), wherein the first load condition requires that a total parameter is equal to or above a first predetermined load threshold (Col 2; lines 63-66; Col 3, lines 1-12), the total parameter being a total value of the associated electrical parameters of the outputs, and wherein the load shedding operation sequentially opens any closed relays of the plurality of relays according to a predetermined opening scheme until the total parameter is below the first predetermined load threshold (Col 2; lines 63-66; Col 3, lines 1-12), but Wright does not disclose a housing; a power converter configured to receive AC power, covert the AC power to DC power, and supply the DC power to one or more of the outputs.
However, Vaidya discloses, in figure 1, a housing (104; Par 0020); a power converter (105) configured to receive AC power, covert the AC power to DC power (Par 0027), and supply the DC power to one or more of the outputs (outputs of 120 as discussed in Wright).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright to incorporate the teachings of Vaidya by including a housing and a power converter configured to receive AC power, covert the AC power to DC power, and supply the DC power to one or more of the outputs in order to prevent the energy storage device from being exposed to extreme temperatures that may impact the amount of power stored by, life of, and/or the reliability of the energy storage system (Vaidya; Par 0017).
In regards to claim 20, Wright in view of Vaidya disclose a recreational vehicle comprising the energy management system according to claim 1 (see rejection of claim 1 above).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 7,373,222 B1) in view of Vaidya et al. (US 2022/0045381 A1) in further view of Baldassarre et al. (US 2014/0111006 A1).
In regards to claim 8, Wright in view of Vaidya disclose the energy management system according to claim 1, but does not disclose wherein the energy management system includes a first input and a second input, and the circuit assembly includes: a transfer switch, a first input line connecting the first input to the transfer switch, a second input line connecting the second input to the transfer switch, and a power line connected to the transfer switch, wherein the transfer switch is selectively operable between a first state that connects the first input line to the power line, and a second state that connects the second input line to the power line.
However, Baldassarre discloses, in figure 1, wherein the energy management system (100 as discussed in Wright) includes a first input (104 of output of 106) and a second input (104 of output of 109), and the circuit assembly includes: a transfer switch (108), a first input line (104 of output of 106) connecting the first input to the transfer switch (Par 0083), a second input line (104 of output of 109) connecting the second input to the transfer switch (Par 0083), and a power line (104 of output of 102) connected to the transfer switch (108), wherein the transfer switch (108) is selectively operable between a first state (output of 102) that connects the first input line to the power line, and a second state (output of 109) that connects the second input line to the power line (Par 0115).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright and Vaidya to incorporate the teachings of Baldassarre by including wherein the energy management system includes a first input and a second input, and the circuit assembly includes: a transfer switch, a first input line connecting the first input to the transfer switch, a second input line connecting the second input to the transfer switch, and a power line connected to the transfer switch, wherein the transfer switch is selectively operable between a first state that connects the first input line to the power line, and a second state that connects the second input line to the power line in order to reduce and/or completely eliminate a potential overload of the generator power source, thus significantly reducing and/or eliminating the generator power source from generating excessive heat subsequently reducing and/or eliminating the risk of damaging the infrastructure or equipment, which can prevent the start of fires within the dwelling (Baldassarre; Par 0030).
In regards to claim 9, Wright, Vaidya, and Baldassarre disclose the energy management system according to claim 8. Baldassarre further discloses, in figure 1, wherein the controller (114) is configured to automatically switch the transfer switch between the first state and second state based on one or more electrical parameters (Par 0115), each electrical parameter being associated with one of the first and second inputs (Par 0115).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright and Vaidya to incorporate the teachings of Baldassarre by including wherein the controller is configured to automatically switch the transfer switch between the first state and second state based on one or more electrical parameters, each electrical parameter being associated with one of the first and second inputs in order to reduce and/or completely eliminate a potential overload of the generator power source, thus significantly reducing and/or eliminating the generator power source from generating excessive heat subsequently reducing and/or eliminating the risk of damaging the infrastructure or equipment, which can prevent the start of fires within the dwelling (Baldassarre; Par 0030).
Allowable Subject Matter
Claims 2-7, 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842